The employer appeals from a decision of the Unemployment Insurance Appeal Board holding that claimant was eligible for benefits effective June 22, 1959, without disqualification. Claimant, a very nervous person, had previously worked for the employer. She was the victim of considerable horseplay and practical jokes by her coemployees. This caused her nervous condition to become worse and she .became disabled and had to leave her employment. Prior to June 22, 1959, claimant’s doctor had advised her that she could resume employment but that she should not return to her old employment with this employer because it was detrimental to her health. Claimant refused an offer of re-employment by this employer. The board has held that this refusal was for good cause, and that claimant was available for employment generally. She looked for and obtained other employment on August 10, 1959. The board’s decision was a factual one, wtih substantial evidence to support it. Decision unanimously affirmed, with costs to claimant-respondent. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.